    Case 1:19-cr-00742-AKH Document 66 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X

UNITED STATES OF AMERICA               :   ORDER FOR THE ISSUANCE
                                       :   OF AN EX PARTE SUBPOENA
                                       :   PURSUANT TO
                                       :   RULE 17 (b) & (c)
         - v -                         :
                                       :   19 Cr. 742-01 (AKH)
                                       :
CHEALIQUE CURRY,                       :
                                       :
                    Defendant.         :

----------------------------------X


      Upon the application of the defendant CHEALIQUE CURRY,

the annexed affirmation of MARISA CABRERA, Esq., and finding

good cause therefor, it is hereby

      ORDERED that pursuant to 17(b) and (c) of the Federal

Rules of Criminal Procedure, the annexed subpoena be issued

to the following:

     Central New York Psychiatric Center
     Downstate Forensic Diagnostic Unit
     Downstate Correctional Facility
     Attention: Shannan Sullivan
     P.O. Box 445
     Fishkill, NY 12524

Directing production of the following:

           FOR: Certified copies of any and all medical and
           mental health records for Chealique Curry, DOB:
           6/5/1979, including but not limited to all medical,
           psychological, and psychiatric records and any and
           all other documents related to Chealique Curry in
           the possession of the Central New York Psychiatric
           Center.

      and it is further
    Case 1:19-cr-00742-AKH Document 66 Filed 02/26/21 Page 2 of 2




      ORDERED that pursuant to Rule 17(b) of the Federal

Rules of Criminal Procedure, the costs incurred by the

process and fees of responding to this subpoena shall be paid

in the same manner as evidence subpoenaed by the government,

and it is further

      ORDERED that the subpoena be complied with no later

than March 11, 2021. The subpoena may be complied with by

having the information delivered to the following address:

Marisa Cabrera, Esq., Federal Defenders of New York, 52 Duane

St., 10th Floor, New York, NY 10007 or emailed to

marisa_cabrera@fd.org.



Dated:   New York, New York       SO ORDERED:
                   26 2021
         February __,




                                /s/ Alvin K. Hellerstein
                            ____________________________________
                            HONORABLE ALVIN KENNETH HELLERSTEIN
                            UNITED STATES DISTRICT JUDGE
